CHRIS DANIEL                  01-15-00268-CR



 ©
 March 18,2015
                                HARRIS COUNTY DISTRICT CLERK


                                                                                FILED IN
                                                                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         3/24/2015 12:59:29 PM
 DAUCIE SCHINDLER                                                        CHRISTOPHER A. PRINE
 ATTORNEY OF RECORD                                                               Clerk
 1201 FRANKLIN, 13™ FLOOR
 HOUSTON, TX 77002

 Defendant’s Name: TONI TAVAREZ

 Cause No: 1450059

 Court:   177™ DISTRICT COURT
 Please note the following appeal updates on the above mentioned cause-

 Notice of Appeal Filed Date: 3/12/15
 Sentence Imposed Date: 3/12/15
 Court of Appeals Assignment: First Court of Appeals
 Appeal Attorney of Record: DAUCIE SCHINDLER



 Sincerely,

3. M&&C5
 S. NORRIS
 Criminal Post Trial Deputy

 CC. Devon Anderson
     District Attorney
     Appellate Division
      Harris County, Texas

     LINDA HACKER (DELIVERED VIA E-MAIL)



 This is your notice to inform any and all substitute reporters in this cause.




                     1201 Franklin PO Box 4651 Houston, Texas 77210-4651
f      -   1l
                                                      Cause No. 145005901010
                                                                                                                         :2-          9°)
                                                      THE STATE OF TEXAS
                                                              V.
                                                        TONI TAVAREZ
                                                                                                                                              PA
                       177™        District Court / County Criminal Court at Law No.
                                                        Harris County, Texas                                 F Chrii ED
                                                                                                               I LDaniel
                                                                                                               District Clerk
                                                         NOTICE OF APPEAL                                     MAR 1 3 2015
                                                                                                 Time:.            Harris County, Texas
TO THE HONORABLE JUDGE OF SAID COURT:
                                                                                                  By
                                                                                                                             Deputy
On                                 (date), the defendant in the above numbered and styled cause gives
NOTICE OF APPEAL of his conviction

The undersigned attorney (check appropriate box):
            MOVES to withdraw
            ADVISES the court that he will CONTINUE to represent tj                      indant on appeal
                3//«//.
Date                                                                    Attornev-fSignature)


Defendant-ÿ riÿteÿ- naye) JJ                                               orney
                                                                        Attorney      (Printed    name)

                  Chris Daniel
                  District Clerk
                 MAR I 2 2015
                                                                        State Bar Nurnhw               zp/j    .         --
                                                                                                                         „

       Time:.                                                           Address
                  Harris County, Texas
       By
                        Deputy
                                                                           7/5 2-2 Ss~4-7
                                                                        Telephone Number
The defendant (check all that apply):
                           to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
            appellate counsel to represent him
    f$$SKS the Court to ORDER that a free record be provided to him
    iÿÿKS the court to set BAIL
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief



DOTenddnt (Signature)                                                   Defendant’s Printed name

SWORN TO AND SUBSCRIBED BEFORE ME ON                                                                 /) .'    t?    "f   9

By Deputy District Clerk of Hams County, Texas




http //hcdco-intranet/Cnminal/Crrminal Courts/SOPs and Forms Library/Crimmal Fomis/Notice of Appeal (3pages-w Affirmation) doc\ Paae 1 of 3
                                                                   06/01/06
                                                                   ORDER


          On      7% /1 3 /! S'" the Court conducted a hearing and FINDS that defendant / appellant
                    /            /
               IS NOT indigent at this time

          £ÿIS indigent for the purpose of
                                       counsel
                    JSÿpaying for a clerk's and court reporter’s record
                          employing counsel or paying for a clerk’s and court reporter's record
The Court ORDERS that
                          motion   to withdraw    igtjRANTEDjjÿENIED.
          Defendant / appellant's motion (to be found indigent) is DENIED
          Defendant’s / appellant’s motion lS-GRANTED and
               gr         f) au C-i        Qoh i hÿl              r~                      (attorney's name & bar card number)
                     is   APPOINTED     to represent defendant / appellant on appeal
                    The COURT REPORTER              IS   ORDERED to prepare and file the reporter's record without charge to
                    defendant / appellant
BAIL IS
          SET at $    _
          To CONTINUE as presently set
                     and   is   SET at No BOND (Felony Only)


                            / 3/
DATE SIGNED                3//
                                      /                                           /
                                                                         JUD(JE    PRESIDING      p-

                                                                         171 DISTRI£T.G'O0R-T7
                                                                         COUNTY       CR|MI                       V
                                                                         HARRIS COUNTY,                      '


                                                                                        1;'A
                                                                                         V




http //hcdco-intranet/Crimmal/Criminal Courts/SOPs and Forms Library/Crimmal Forms/Notice of Appeal (3 pases-vv Affirmation) doc\ Paee 2 of 3
                                                                   06/01/06
                                         PAUPER’S OATH ON APPEAL
CAUSE NO.:                                                             OFFENSE:
THE STATE OF TEXAS                                                    n't*6-         DISTRICT COURT
VS
     fto/dje*’7.
                                                                       OF                         a
                                                                       HARRIS COUNTY, TEXAS
                    V
TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES                                 $yVL   /         _
                                                                  , defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
                Appoint appellate counsel to represent him.
                Asks the court to order that a free record be provided to hjm.



SUBSCRIBED AND
                         SWgUÿco before me, this_day of                          iJf           A.D..   20ÿ   K
                    Chris Daniel
                    District Clark
                                                        DEPUTY DISTRICT QfLERK
                    MAR 1 3 2015                         f T 1PISTRICT COURT
           Time:.                                       HARRIS COUNTY, TEXAS
                     Hartlt   toun«», T«*»»
           By.
              -           D«puty
                                                             ORDER
On      3j                                    the court conducted a hearing and found that the defendant is indigent.

        The court orders that                                Sak t J)ef is appointed to represent                ,
                                                                                                                        D   l'
        defendant/appellant on appeal.                                                     fv-ths
        The court reporter is ordered to prepare and file the reporter’s record without charge to the(JJÿrC>/               ’
                                                        JUDOppsmiNG
                                                        _   J /DISTRICT COURT
                                                        HARRIS COUNTY, TEXAS

                                                         AFFIRMATION
     I, A                     Sokt/d/ler                 _, Attorney at Law, swear or affirm that I will be solely
     responsible for writing a brief and representing the appellant on appeal. If I am not able to preform my
     duties as appellate counsel, I will notify the court immediately so that the court may take the
                 acticm as deemed necessary.

                                                                            &M.                        QL tfTPSZZ
     ATTORNEY (SIGNATURE) *                                                 BAR/SPN NUMBER

     Lÿ-QJ                                                                                       7ÿ. 77ÿ
     ADDRESS                                                                 CITY             ' STATE                ZIP

  713- 3 ls>
     PHONE
                                        OO[(Q
                                                                              FAX NUMBER

  dPauzie** sck',sj/u
     EM AIL ADDRESS                                 '
     SWORN TO AND SUBSCRIBED BEFORE ME ON

                                                        DEPUTY DISTRICT CLlERKÿSIGNATURE)
                                                          DISTRICT CLERK
                                                       Cause No. 145005901010
                                                                        IN THE 17TH DISTRICT COURT
THE STATE         OF   TEXAS
                                                                                 COUNTY CRIMINAL COURT AT LAW NO.
V.
                                                                                 HARRIS COUNTY, TEXAS
TONI TAVAREZ

          TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, judge,of the trial court, certify this criminal case.
     0        is not a plea-bargain case, and the defendant has the right of appeal, [or]
              is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
              is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal [or]
              is a plea-bargain case, and the defendant has NO right of appeal, [or]

     ED       the defendant hi              e right of appeal.

                                                                                       3/V/ÿ
Judge         7             /                                               Date Signed


I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the oppgftujitÿtp |£ÿ ajIfyo se petition for discretionary review

                                                       S5«
Defenpdnt                                              MAR 1 0 2015         Defendant's Counsel
                                                                County, Texas
                                                                   (   A
Mailing Address-                                                            SiaitrBar of Texas ID number:
Telephone number: //                                                        Mailing Address-
Fax number (if any)- /~7/3.ÿMÿei
                                1Y
                                                                            Telephone number:

                                     _____0__
                                          n s+nct   Clerk

                                            2015
                                        MAR 1                               Fax number (if any)
                               '"erne
* "A defendant in a criminal case has    th1nrf£hf8f
right to appeal in every case i n Hv hieh-i t-enterÿ j
                                                       a$[tea? under these rules The trial court shall enter a certification of the defendant's
                                                           m u 11 uf guilt or other appealable order In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal " TEXAS RULES OF APPELLATE PROCEDURE
25 2(a)(2)
                                                               S£
        APPEAL CARD

            5-U- 15                            Cause No.
Court
                                               U(SMT7
                The State of Texas
                        Vs
    ~Toi\i          Of U Cr P* -/5
Date Notice
Of Appeal:         (( 2       / S

Presentation:                       Vol.             Pg-.

Judgment:                           Vol..            Pg-.

Judge Presiding        jjjjJ Cnyyl         f 0 j~Asi qrc]_Cs
                                                   fC
Court Reporter
Court Reporter     _   /L (          c..                    (C.&

Court Reporter     _
Attorney
on Trial_   £ f £LQ                                3
Attorney
on Appeal               (3/   &                |              [T
        Appointed       _            Hired.
Offense     4AUI
Jury Trial:                 Yes                No.
Punishment
Assessed  _
Companion Cases
(If Known) 1

Amount of
Appeal Bond
                                    O   0?
                                                —
Appellant
Confined:                   Yes               No

Date Submitted
To Appeal Section

Deputy Clerk